DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 3, 7, and 15 are necessitated by Applicant’s amendment filed on May 6, 2022. In particular, claims 3, 7, and 15 have been variously amended with respect to moieties R1 and R2. Therefore, claims 3, 7, and 15 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 102

Claims 3 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gazzetta Chimica Italiana 1981, 111(9-10), 383-389 (herein “Occelli”).
Occelli describes a compound according to the presently recited chemical formula in which moiety R1 is CO2H and in which moiety R2 is allyl (see compound 7 on the right of p. 383).
Occelli does not disclose that the compound is polymerizable, as is presently recited. Because allyl groups are notoriously well known to be polymerizable, and further because Occelli’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Occelli’s compound is polymerizable.

Claims 3 and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by J. Org. Chem. 1992, 57, 2, 678-685 (herein “Saa”).
Saa describes a compound according to the presently recited chemical formula in which moiety R1 is formyl and in which moiety R2 is allyl (see compound 30c on the right of p. 679).
Saa does not disclose that the compound is polymerizable, as is presently recited. Because allyl groups are notoriously well known to be polymerizable, and further because Saa’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Saa’s compound is polymerizable.


Allowable Subject Matter

Claims 10-11 and 16 are allowed. Claim 20 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Response to Arguments

Applicant’s arguments filed May 6, 2022 have been fully considered and they are persuasive in part.
Applicant argues generally that the amended claims avoid the references that were previously applied.
The rejections that were set forth in the Office action mailed on Feb. 9, 2022 have been withdrawn in light of the amendments of the claims. In light of the amendments of the claims, new rejections have been set forth above.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764